DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities: the limitation “at or between” should be amended to instead recite “of” in order to place the claim in better form.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 19-23, 25-29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ruhe et al. (US 7,887,314 B2) in view of Warner (US 6,612,825 B2). 
Regarding claim 16, Ruhe et al. teaches a comestible product sheeting system and method (abstract) comprising providing a sheeting apparatus 10 comprising: a front roller 24 with an outer surface with a plurality of circumferential grooves 1100 spaced along the outer surface (figures 11-13; column 11 lines 4-8); and a hoop made of a band 1102 positioned in or over each groove (figure 12; column 11 lines 9-17); wherein surfaces of the front roller immediately adjacent to either side of each groove is a non-release surface material, i.e. said surfaces facilitate adhesion of the food to said surfaces (column 11 lines 22-26, 30-34 and 42-47); wherein a surface of the front roller between the non-release surfaces is a surface material which allows the cut dough 42R to be dislodged from the outer surface of the roller, and thus construed to be a type of “non-stick surface material” (column 11 lines 35-39); and wherein a stripper wire 44 is threaded underneath the bands and against the non- release and non-stick surface materials (column 11 lines 37-51); cutting out, using a cutting roller 38 having dies 40 rolled against the front roller, cut out portions from the sheet (column 11 lines 27-30); wherein the cut out portions naturally have a shape associated with the die cutting roller; stripping, using the stripper wire, the cut out portions from the front roller (column 11 lines 37-51); and carrying, on a conveyor belt 48, the cut out portions away from the front roller (figures 1-2; column 4 lines 52-57).
Ruhe et al. does not teach the front roller comprising an inner roller, separate cylindrical sleeves slideably positioned around the inner roller and spaced along an axial direction, wherein circumferential grooves are formed between the sleeves, the outer surfaces of the sleeves having the non-stick material.
Warner teaches a food product extrusion system (abstract) comprising inner roller 30 and cylindrical sleeves 35 slideably arranged on said roller such that the sleeves are removable, interchangeable, and allow for multiple types of patterns to be used (figure 8; column 2 lines 36-53; column 3 lines 5-10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the roller of Ruhe to include separate cylindrical sleeves as claimed since the structure of a sleeve over an inner roller is acknowledged by the prior art for use in roller-type food processing systems, in order to allow for different types of sleeves to be used (e.g. different material, weight, size, pattern for embossing, etc.), and to facilitate maintenance and repair by allowing individual sleeves to be replaced.
Regarding claim 19, Ruhe et al. teaches sheeting comprises feeding the dough into a gap 28 formed between the front roller 24 and rear roller 26 (figure 2; column 3 lines 56-61).
Regarding claim 20, Ruhe et al. teaches a portion 42R of the sheet is retained by grooves 1100 of roller 24 and subsequently returned to the bulk product 30 in hopper 22 (column 11 lines 25-26 and 42-47), construed to be a type of “rework”. It is noted that the sheet 42 adhering to front roller 24 after passing through gap 28 is known in the art (column 8 lines 55-57).
Regarding claim 21, Ruhe et al. teaches the size of gap 28 can be adjusted by adjusting the position of rear roller 26 relative to roller 24 (column 9 lines 43-49).
Regarding claim 22, Ruhe et al. teaches the stripper wire 44 is attached to the frame supporting the front roller at section 1110’ (figures 14-15; column 14 lines 35-40 and 50-58), where the cut-out portions are separated from the front roller by rotating said roller against the stripper wire (column 10 lines 58-61).
Regarding claim 23, Ruhe et al. teaches the sheeting adheres the sheet to the non-release surface material of the front roller (column 11 lines 25-26 and 42-47).
Regarding claim 25, Ruhe et al. teaches a portion 42R of the sheet is retained by grooves 1100 of roller 24 and subsequently returned to the bulk product 30 in hopper 22 (column 11 lines 25-26 and 42-47). Therefore the grooves 1100 are construed to be a non-release surface on the surface of roller 24.
Regarding claim 26, Ruhe et al. teaches a comestible product sheeting system and method as stated for claim 16.
Ruhe et al. further teaches a rear roller 26 for forming a gap 28 with front roller 24 (figure 2; column 3 lines 56-61), adhering the sheet to the front roller 24 by rear roller 26 such that portions of the sheet are entrained in grooves 1100 and band 1102, removing only the cut portions from the front roller by stripping wire 44, and returning the portions entrained in the grooves back to the bulk dough as rework (figure 10; column 11 lines 18-30 and 35-47). Since the cutout portions are removed from the front roller, said portions are construed to be associated with the “non-stick” portion of the roller. Likewise, the portions in grooves 1100 returned to the bulk dough are construed to be associated with the “non-release” portion of the roller (column 11 lines 27-30).
Ruhe et al. does not teach the front roller comprising an inner roller, separate cylindrical sleeves slideably positioned around the inner roller and spaced along an axial direction, wherein the separate cylindrical sleeves correspond to the one or more non-stick surfaces that alternate with non-release surfaces along the axial length of the front roller.
Warner teaches a food product extrusion system (abstract) comprising inner roller 30 and cylindrical sleeves 35 slideably arranged on said roller such that the sleeves are removable, interchangeable, and allow for multiple types of patterns to be used (figure 8; column 2 lines 36-53; column 3 lines 5-10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the roller of Ruhe to include separate cylindrical sleeves of non-stick surfaces alternating with non-release surfaces as claimed since the structure of a sleeve over an inner roller is acknowledged by the prior art for use in roller-type food processing systems, in order to allow for different types of sleeves to be used (e.g. different material, weight, size, pattern for embossing, etc.), and to facilitate maintenance and repair by allowing individual sleeves to be replaced.
Regarding claim 27, the limitation “located near” is interpreted to mean the non-release surface can be located on the roller towards the ends of said roller (e.g. item 140 in figures 7-8 of Applicant’s disclosure). The roller 24 of Ruhe et al. has grooves 1100 located near the ends of the roller, the grooves corresponding to non-release surfaces (figures 11-13; column 11 lines 30-34 and 42-47). The surfaces between the grooves are construed to be non-stick surfaces as they allow cut dough 42R to be dislodged from the outer surface of the roller (column 11 lines 35-39).
Regarding claim 28, the size of the gap 28 can be adjusted by adjusting the position of rear roller 26 relative to roller 24 (column 9 lines 43-49).
Regarding claim 29, the stripper wire 44 is attached to the frame supporting the front roller at section 1110’ (figures 14-15; column 14 lines 35-40 and 50-58), where the cut out portions are separated from the front roller by rotating said roller against the stripper wire (column 10 lines 58-61).
Regarding claim 35, the grooves 1100 entrain the dough sheet 42 to return the entrained portions as “rework” (column 11 lines 25-26 and 42-47). Thus the grooves 1100 are construed to be the “non-release surfaces”.

Claims 17 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ruhe et al. (US 7,887,314 B2) in view of Warner (US 6,612,825 B2) as applied to claims 16, 19-23, 25-29 and 35 above, and further in view of Lawrence (US 6,024,554). Ehow NPL is relied on as evidence for claim 34.
Regarding claim 17, Ruhe does not teach the claimed sheeting speed. 
Lawrence teaches a food product sheeter (abstract) comprising front roller 14, rear roller 16, and a cutting roller 18 (figure 1; column 2 lines 40-42), where the front roller can have non-stick surfaces 58 and roughed non-release surfaces 56 (figures 3-4; column 1 lines 43-46; column 4 lines 19-20), where the front roller can operate at speeds of about 80 feet per minute (column 3 lines 15-16).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Ruhe et al. to have the claimed speed since the prior art acknowledges similar speeds can be used to sheet dough products, since Ruhe et al. teaches certain speeds can be used based on a specific application (column 3 lines 53-55) but does not specify a particular speed, since there does not appear to be any indication that the particular speeds are critical or yield unexpected results, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as type of dough being prepared, desired product throughput, and conditions of the sheeting process (e.g. acceptable tolerances for slipping or tearing of the dough).
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 
Regarding claim 31, Ruhe et al. does not teach the non-stick surface being a film coating.
Lawrence further teaches the non-stick surface 58 can be formed from a coating of Teflon or Silverstone material (column 3 lines 7-11; column 4 lines 17-19). The coating applied to the roller of Lawrence is construed to read on the limitation since applying the non-stick material to the roller naturally forms a “film” of coating on the roller surface.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Ruhe et al. to use a film coating on the non-stick surface in order to facilitate removal of the cut out portions of dough from the roller, thereby minimizing risk of destroying the dough shape, since Ruhe et al. teaches wanting non-stick surfaces but does not specify the type of non-stick material used, as a substitution of art recognized equivalents suitable for providing a non-stick surface, and as a matter of manufacturing choice for the particular type of coating and material used.
Regarding claim 32, Ruhe et al. does not specify that the non-stick surfaces comprise a polished surface.
Lawrence teaches that portions of the front roller can be smoother in order to avoid sticking of the dough (column 3 lines 4-5), which would necessarily require refining of the surface characteristics to obtain said smoother surface, i.e. polishing.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Ruhe et al. to have a polished surface for the non-stick surface for the same reasons stated for claim 31 above, and further to simplify the manufacturing process and/or cost by eliminating the need for specific coating materials (e.g. Teflon, flour, etc.).
Regarding claim 33, the combination applied to claim 31 teaches a material coating. The combination reads on the limitation “surface coating” for the same reason stated for claim 31.
Regarding claim 34, the combination applied to claim 31 does not specify a powder coating. However, it is well understood in the art that dusting a surface with a power such as flour minimizes sticking of the dough to said surface (Ehow NPL page 1).
Therefore it would have been obvious to modify the process to use a powder coating for the same reasons stated for claim 31.

Claims 18 is are rejected under 35 U.S.C. 103 as being unpatentable over Ruhe et al. (US 7,887,314 B2) in view of Warner (US 6,612,825 B2) and Lawrence (US 6,024,554) as applied to claims 16-17, 19-23, 25-29 and 31-35 above, and further in view of Piper (US 9,693,567 B2).
Ruhe et al. does not teach the thickness of the sheet is between 25-27 mils of an inch.
Piper teaches a method for preparing rolled dough sheets (abstract) comprising rolling the dough to a thickness of 1/16th inch or less (column 7 lines 1-2). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Ruhe et al. to roll the dough to the claimed thickness since the prior art acknowledges dough can be rolled to said thickness, since Ruhe et al. teaches the distance of the rear roller 26 can be adjusted in increments of 0.001 inches and the thickness of the dough can be selected as desired (column 6 line 66 to column 7 line 5) but does not specify a particular thickness, since there is no indication of record that the claimed values are critical, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as type of food being made, desired texture/mouthfeel, and visual appeal.

Response to Arguments
The objection to the specification is withdrawn.
The rejection of claims 16-17 under 35 USC 112(a) is withdrawn.
The rejection of claim 27 under 35 USC 112(b) is withdrawn.
Applicant’s arguments with respect to the combination of Ruhe with Lawrence (claim 16) have been considered however it is noted that the amendments to claims 16 and 26 necessitated new grounds of rejection and the Warner reference is now relied on in combination with Ruhe to teach the added limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792